DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (2017/0041508) in view of Tsukimura (7,362,467).

Regarding claim 1, Kajiwara teaches an image processing method 
an obtaining step (fig. 5, S202) of obtaining a first gradation value for a first coloring material, a second gradation value for a second coloring material, and a third gradation value for a third coloring material for each pixel of a plurality of pixels ([0056]); and 
a generation step of (fig. 5, S203)
the first quantized value, the second quantized value, and the third quantized value being used ([0038]) for printing an image on a print medium by using an applying unit configured to apply the first coloring material based on the first quantized value, to apply the second coloring material based on the second quantized value, and to apply the third coloring material based on the third quantized value ([0038]), 
wherein a lightness of a dot of the first coloring material is lower than a lightness of a dot of the second coloring material on the print medium, and the lightness of the dot of the first coloring material is lower than a lightness of a dot of the third coloring material on the print medium (note that the first, second and third coloring materials are being defined as black, cyan and magenta inks, respectively),
wherein a lightness of of an overlapping dot formed by overlapping of a dot of the first coloring material and a dot of the third coloring material is lower a lightness of an overlapping dot formed by overlapping of a dot of the second coloring material and the dot of the third coloring material on the print medium (note that the first, second and third coloring materials are being defined as black, cyan and magenta inks, respectively), and 
wherein in a case where the first gradation values obtained in the obtaining step for a plurality of pixels included in a predetermined pixel region are greater than zero and are the same, the second gradation values obtained in the obtaining step for the plurality of pixels are greater than zero and are the same, and the third gradation values obtained in the obtaining step for the plurality of pixels are greater than zero and are the same ([0056]), 
in the generation step, the first quantized values, the second quantized values, and the third quantized values are generated such that, in the predetermined pixel region, the number of pixels for each of which the third quantized value indicates applying the third coloring material and the first quantized value indicates applying the first coloring material is smaller than the number of pixels for each of which the third quantized value indicates applying the third coloring material and the second quantized value indicates applying the second coloring material (see fig. 15, Note that the number of pixels with overlapping black and magenta droplets less than than the number of pixels with overlapping cyan and magenta droplets).
Kajiwara does not teach  wherein the number of pixels for each of which the third quantized value indicates applying the third coloring material and the first quantized value indicates applying the first coloring material is one or more. Tsukimura teaches this (Tsukimura, see fig. 4, Note that predetermined pixel region has a circle of overlapping cyan and magenta dots and a black “F”, only part of which intersects the area of magenta ink below it. Thus, there are more pixels with overlapping cyan and magenta droplets than there are with overlapping black and magenta droplets). It would have been obvious to use the relative colors mixtures disclosed by Tsukimura in the device disclosed by Kajiwara because doing so would amount to combining a known relative color mixture with a known image processing method to obtain predictable results. 

	Regarding claim 2, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1, wherein in the generation step, the first quantized value is generated by comparing the first gradation value with a first threshold stored in a threshold matrix (Kajiwara, [0068]), the second quantized value is generated by comparing the second gradation value with a second threshold obtained by correcting the first threshold based on the first gradation value (Kajiwara, [0070]), the third quantized value is generated by comparing the third gradation value with a third threshold obtained by correcting the first threshold based on the first gradation value and the second gradation value (Kajiwara, see fig 4, S401, Note that the color correlating process is recursive and uses all previously corrected colors for the currently analyzed color). 	Regarding claim 3, Kajiwara in view of Tsukimura teaches the image processing method according to claim 2, wherein, in the generation step, the second threshold is obtained by subtracting the first gradation value from the first threshold and the third threshold is obtained by subtracting the first gradation value and the second gradation value from the first threshold (Kajiwara, [0075]). 	Regarding claim 4, Kajiwara in view of Tsukimura teaches the image processing method according to claim 2, wherein in the obtaining step, a fourth gradation value for a fourth coloring material and a fifth gradation value for a fifth coloring material, which are different from the first coloring material, the second coloring material, and the third coloring material are further obtained for each pixel, in the generation step, a fourth quantized value indicating applying or non-applying of the fourth coloring material is generated by comparing the fourth gradation value with a fourth threshold stored in a second threshold matrix different from the threshold matrix and a fifth quantized value indicating applying or non-applying of the fifth coloring material is generated by comparing the fifth gradation value with a fifth threshold obtained by correcting the fourth threshold based on the fourth gradation value (Kajiwara, [0158], Note that the process is capable of being used to analyze five or more colors). 	Regarding claim 5, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1, wherein in the generation step, the first quantized value is generated by comparing the first gradation value with a threshold stored in a threshold matrix, the second quantized value is generated by comparing a value, obtained by correcting the second gradation value based on the first gradation value, with the threshold, and the third quantized value is generated by comparing a value, obtained by correcting the third gradation value based on the first gradation value and the second gradation value, with the threshold (Kajiwara, [0071]-[0078]). 	Regarding claim 6, Kajiwara in view of Tsukimura teaches the image processing method according to claim 2, wherein the threshold matrix has blue noise characteristics (Kajiwara, [0068]). 	Regarding claim 16, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1, wherein the first coloring material is an achromatic ink and the second coloring material and the third coloring material are chromatic inks (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	Regarding claim 17, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1, wherein the first coloring material is black ink, the second coloring material is cyan ink, and the third coloring material is magenta ink (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	 Regarding claim 18, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1, wherein the lower the lightness of the dot is, or the higher the density of the dot is, the higher the dot power is (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1). 	 Regarding claim 23, Kajiwara in view of Tsukimura teaches the image processing method according to claim 1 further comprising the applying step using the applying unit (Kajiwara, see fig. 15, Note that black, cyan and magenta are being taken to be the first, second and third inks/coloring materials, respectively, and that the chart meets the overlap limitation of claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853